Citation Nr: 1047278	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a back disability, claimed 
as degenerative joint disease with herniated nucleus pulposus 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Witness, and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active duty for training from May 1995 to 
February 1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service connection 
for a back disability of degenerative joint disease with 
herniated nucleus pulposus with radiculopathy.

The Veteran testified before the undersigned at a travel Board 
hearing held in July 2010.  The Veteran provided additional 
evidence at the hearing, which was accompanied by a waiver.  In 
light of the waiver, the Board may properly consider the evidence 
in this review.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran reports having symptoms of back pain, numbness 
and tingling in her lower extremities beginning after a fall in 
service.

2.  There is a current diagnosis of herniated discs and 
radiculopathy, and a credible report of continuity of 
symptomatology of back pain with radicular symptoms since the 
injury in service.

3.  Competent medical evidence relates the current back 
disability to active service.




CONCLUSION OF LAW

A back disability, claimed as degenerative joint disease with 
herniated nucleus pulposus with radiculopathy, was incurred in 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his or her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the Veteran in substantiating her claim.


Service Connection

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of his 
feet); Espiritu v. Derwinski, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted."

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a back disability that 
she avers was incurred as a result of a fall during basic 
training.

The Veteran had a period of active duty for training which 
extended from May 1995 to February 1996.  Service treatment 
records reflect that in November 1995 the Veteran fell while 
traversing an obstacle course in basic training and sustained a 
left ankle sprain.  Clinic notes show that upon observation there 
was no complaint of back pain at the time of the injury, or any 
report of numbness or tingling in her toes.  The remaining 
service treatment records are negative for any complaint of back 
pain.  A separation examination is not of record.  A March 1995 
Reserve enlistment physical examination indicates that the 
Veteran's spine was normal.  Her feet were also normal without 
symptoms.  The Veteran denied any back pain or symptoms of 
numbness and tingling on her March 1995 Report of Medical 
History.  A March 2001 Reserve re-enlistment physical examination 
indicates that the Veteran's spine was normal.  The Veteran did 
not report back pain or numbness and tingling on her March 2001 
Report of Medical History.

The cumulative post-service private medical records reflect 
treatment for low back pain and radicular symptoms.  The bulk of 
these records reflect treatment for back problems since 2006, 
although a few clinic notes show treatment for a lumbosacral 
sprain that occurred while the Veteran was lifting a box at work 
dated in 2002.  

In an October 2006 letter, Dr. Bruno, a private physician, linked 
the Veteran's current back disability to the injury in service.  
Dr. Bruno stated that he had reviewed the Veteran's medical 
records and had taken into consideration her current problems and 
diagnostic studies, including lumbar MRI scans.  Dr. Bruno stated 
that it was his opinion, within a reasonable degree of medical 
certainty that the chronic L5-S1 disc herniation which is causing 
the Veteran's present symptoms most likely arose from the injury 
she sustained with a fall in the service in December 1995.  Dr. 
Bruno's rationale was that the type of injury the Veteran 
sustained has enough inertia and momentum in terms of force to 
bring about injury to the intervertebral discs, and the fact that 
she developed some pain at the time which subsided, and then had 
increasing low back and lower extremity pain subsequently, is 
consistent with a tear in the ligament of the annulus, fibrosis 
of the disc at the time of the injury in 1995, and subsequent 
advanced disc degeneration bulging and protrusion on that basis.

The Veteran underwent a VA examination in April 2007.  At the 
examination, the Veteran reported that during service she fell 
from a height of three feet and landed on her left lower limb.  
She reported further that at the time of the injury, she had pain 
in her left foot and low back, in addition to pain in her left 
ankle.  Up and until 2000, she felt pain only in her lower back 
and left foot, but beginning in 2000 she began to have pain that 
radiated sharply down the entire left lower limb and she 
continues to have these symptoms.  The Veteran also reported that 
after active service she transferred to the Reserves until she 
was discharged due to her low back and radicular-type pain.  
Following the Veteran's further description of her current 
symptoms and a clinical examination, the examiner stated,

I do not agree with Dr. Bruno's implication that the 
injury suffered in 1995 in the military is the cause 
of the claimant's present day disc disease, as minor 
injuries such as the claimant's injury in 1995 are 
not recognized as a cause of degenerative disc 
disease.  But what this examiner does recognize is 
that the claimant reports that she suffered low back 
pain and foot pain at the time of the 1995 injury, 
which has worsened over the years, and that clearly 
could have been an acute disc herniation at the time 
of the 1995 injury, as disc disease radiculopathy 
does not have to be pain that radiates down the 
entire low limb, but can be pain that is felt only in 
the low back and in the foot not having to radiate 
down the entire lower limb.  The only difficulty with 
that opinion is that there is nothing in the 
claimant's military medical records which reports 
that she experienced any low back pain or foot pain 
at the time of the 1995 injury and it will be up to 
Adjudication to decide what to do with that. 

In a letter dated in June 2010, the Veteran's former primary care 
physician, Dr. Berrios Ortiz, noted that he treated the Veteran 
from 1997 to 1999.  He stated that the Veteran was treated for 
strong lower back pain during 1998 and was referred to another 
physician for further evaluation and treatment.  Dr. Berrios 
Ortiz indicated that this other physician is now deceased and his 
records were destroyed after his death.  

In another letter dated in June 2010, an individual who had 
served with the Veteran in 1996 recalled that the Veteran was 
always having problems with pain in her back and ankle.  This 
individual further recalled that the Veteran required assistance 
getting off trucks due to her back and ankle pain, and that she 
failed multiple physical tests because of her ankle problems and 
back pain.

At the Veteran's July 2010 hearing, she testified that she fell 
in training while transferring from the balance beam to the 
monkey bars.  She stated that while being treated for her 
injuries, she reported numbness and tingling in her toes and 
terrible pain in her leg and foot.  She stated that after 
transferring to the Reserves, she did not inform VA doctors of 
her pain and sought treatment from private doctors because she 
needed the G.I. bill to go to school.  The Veteran noted that she 
saw Dr. Berrios in 1997 for back pain and was referred to Dr. 
Cordova, who is now deceased and whose medical records are 
unavailable.  Dr. Cordova provided only X-rays and pain killers; 
no MRIs were performed. The Veteran further testified that she 
had provided Dr. Bruno with all of her military records so that 
he could provide a medical nexus opinion on the question of 
etiology of her current back problems.  The Veteran also provided 
a description of her symptoms since the original injury in 
service.

Based on the evidentiary record, a current back disability has 
been established.  The Board notes that the Veteran's testimony 
and statements are competent to establish that she has readily 
identifiable symptoms such as back and lower extremity pain and 
discomfort.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The current medical evidence, represented by the private 
medical records and the April 2007 VA examination report, 
confirms the Veteran's reported symptoms of back pain and 
diagnoses of lumbar degenerative joint disease, herniated discs 
at L5-S1, and radiculitis.

While the Veteran reports that she had back pain following the 
fall from the monkey bars during basic training and that she had 
back pain and symptoms of numbness and tingling in her lower 
extremities at that time, the evidence (e.g. the service 
treatment records) does not reflect any report or note of such 
symptoms.  Nonetheless, the Veteran's witness supports her 
testimony.  The Veteran has also reported a continuity of back 
and lower extremity symptomatology since service.  The testimony 
of the Veteran and her witness appear to be credible, even there 
is no specific evidence of such in the service records.  The 
Veteran is competent to report a continuity of symptomatology, 
and such continuity can serve to satisfy the requirement for a 
nexus between an in-service event and a current disability.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

There also is competent medical evidence which establishes a 
causal link between the Veteran's current back disability and the 
fall in service.  The private medical opinion from Dr. Bruno 
supports a nexus between the Veteran's in-service fall and her 
current back problems.  This opinion appears to be competent and 
is supported by an adequate clinical rationale.  While the VA 
examiner disagreed with Dr. Bruno's opinion that the injury 
suffered in 1995 in the military was the cause of the current 
disc disease (because it appeared to be no more than a minor 
injury, and thus not typically recognized as a cause of 
degenerative disc disease), he did indicate that based on the 
Veteran's present report of her symptoms at the time of the 1995 
injury and subsequently, there clearly could have been an acute 
disc herniation at the time of the 1995 injury.  His only 
difficulty was that there is nothing in the military medical 
records to document that the Veteran experienced any low back 
pain or foot pain at the time of the 1995 injury.

The Board notes that in providing a medical opinion an examiner 
must take into account a veteran's reports of injuries and 
symptoms and should not base an opinion solely on the absence of 
documentation in the record.  See Dalton v. Nicholson, 21 Vet. 
App. 23(2007).  In keeping with this line of reasoning, and 
because the Veteran appears to be credible, the Board has 
interpreted the VA opinion in the light most favorable to the 
Veteran and finds that it too establishes a causal link between 
the Veteran's current back disability and the fall in service.

Both of these opinions are entitled to great probative weight as 
they were both based on a physical examination, claims folder 
review, and as rationales were provided for the opinions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999)(The probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion.").  While the Veteran was treated for an injury 
which was diagnosed as a sprain in 2002, the Veteran credibly 
reported having symptoms for years prior to that injury and, in 
fact, continuously after service.  With these considerations in 
mind, and resolving any reasonable doubt in the Veteran's favor, 
the Board finds that the evidence supports a grant of service 
connection for a back disability.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

ORDER

Service connection for a back disability, claimed as degenerative 
joint disease with herniated nucleus pulposus with radiculopathy, 
is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


